Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 19, non-elected without traverse on 9/10/2019.  Accordingly, claim 19 is cancelled.

Allowable Subject Matter
Claim 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Verhaverbeke does not disclose the first and second electrically conductive metallic traces of each pair of the plurality of pairs having a length of overlap relative to each other of at least 5 times their separation distance, having a thickness in a range from 10 nanometers to 20 micrometers and a width in a range from 0.5 micrometers to no greater than 25 micrometers, and being separated from each other by up to 25 micrometers; and an electrically conductive layer having first and second opposed major surfaces, wherein a major surface of the electrically conductive layer is in contact with at least a portion of the plurality of pairs of first and second electrically conductive metallic traces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/               Primary Examiner, Art Unit 2847